Citation Nr: 1604430	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating higher than 30 percent for asthma prior to September 8, 2015.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to a rating higher than 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2001 to February 2002 and from April 2002 to March 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for sleep apnea but increased the disability rating for the Veteran's asthma from 10 percent to 30 percent effective March 16, 2006.  The Veteran seeks an even higher rating for this disability.

Additionally, a May 2015 rating decision denied the Veteran's claim for a rating higher than 70 percent for PTSD.  The Veteran timely filed a notice of disagreement (NOD) in June 2015.  He, however,  has not been provided a statement of the case (SOC) concerning this claim or given an opportunity to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. 19.9, 20.200, 20.201, 20.302, etc. (2015); see also Manlicon v. West, 12 Vet. App. 238 (1999).

More recently, a January 2016 rating decision increased the disability rating for asthma from 30 percent to 100 percent effective September 8, 2015.  

The issue of entitlement to a rating higher than 70 percent for PTSD and a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to September 8, 2014, pulmonary function tests (PFTs) have shown the Veteran's respiratory disability is manifested by a forced expiratory volume in one second (FEV-1) of 75 to 93 percent predicted, a forced vital capacity (FVC) of 69 to 89 percent predicted; a ratio of the two (FEV-1/FVC) of 84 to 110 percent predicted, and a diffusion lung capacity of carbon monoxide (DLCO), single breath (SB), of 91 percent predicted.  After then the Veteran's disability picture approximated the criteria required for a 100 percent disability rating.  

2.  The evidence is in equipoise as to whether the Veteran has sleep apnea as the result of his military service or other service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria are not met for a disability rating higher than 30 percent for asthma prior to September 8, 2014, but approximated the criteria for a 100 percent rating from then on.  38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6602 (2015).

2. Sleep apnea was incurred in or aggravated by his service or caused by his service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  Entitlement to special monthly compensation is warranted in this case because criteria regarding housebound have been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

 Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a January 2008 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA and private medical treatment records, and Social Security Administration (SSA) records have been obtained and associated with the claims file.  He was also provided with VA examinations assessing the service-connected asthma and a medical opinion was obtained regarding the etiology of his sleep apnea, which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and records the relevant findings for the Veteran's disabilities.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. Increased Rating for Asthma

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran asserts that a higher rating is warranted for this service-connected disability.  He has a 30 percent rating under 38 C.F.R. § 4.97, DC 6602 for bronchial asthma.  The General Rating Formula for Diseases of the Trachea and Bronchi require application of the results of PFT.  Under this formula, a 100 percent evaluation is warranted if the FEV-1 is less than 40 percent of predicted value, or; the ratio of FEV-1/ FVC is less than 40 percent, or the DLCO (SB) is less than 40-percent predicted, or the maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or there is cor pulmonale (right heart failure), or there is right ventricular hypertrophy, or there is pulmonary hypertension (shown by echo or cardiac catheterization), or; there is an episode(s) of acute respiratory failure, or the Veteran requires outpatient oxygen therapy. 

 A 60 percent evaluation is warranted if the FEV-1 is 40- to 55-percent of predicted, or if the FEV-1/FVC 40 to 55 percent of predicted, or the DLCO (SB) is 40 to 55 percent of predicted, or there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio respiratory limit). 

 A 30 percent evaluation is warranted if the FEV-1 is 56 to 70 percent of predicted, or the FEV-1/FVC is 56 to 70 percent of predicted, or the DLCO (SB) is 56 to 65 percent of predicted.

A review of the Veteran's medical records shows that he receives continuous treatment for his respiratory disorder.  A June 2007 medical treatment record reflects that the results of his spirometry testing was normal as evidenced by a pre-bronchodilator FEV-1 of 89 percent predicted and a post-bronchodilator of 93 percent predicted.  His pre-bronchodilator FEV-1/FVC was 84 percent predicted and post-bronchodilator was 110 percent predicted.  DLCO was 91 percent predicted.  Additionally, an October 2007 medical treatment record notes that the Veteran's FEV-1 was 87 percent predicted.  His FEV-1/FVC results after four repetitions were 88 percent, 86 percent, 87 percent and 86 percent predicted.

To determine the extent of his respiratory impairment, the Veteran was afforded a VA compensation examination in June 2007.   The Veteran's respiratory condition was manifested by hemoptysis, a cough with purulent sputum, a daily cough with blood tinged sputum, orthopnea and shortness of breath at rest.  He reported having asthmatic attacks weekly and that he visited a physician to control the attacks as often as two times per month.   The Veteran said he contracted infections easily from his respiratory condition, which required antibiotics and bed rest treatment, each time lasting for two day.  Moreover, hr reported he suffered from respiratory failure, requiring respiration assistance from a machine with 12 episodes in total.  His last episode was in May 2007.  For his respiratory condition, he required inhalation of anti-inflammatory medication, steroid therapy daily, bronchodilator by inhalation daily and bronchodilator by mouth daily.  There was no reported functional impairment resulting from the above condition.

On objective physical examination, he had a pre-bronchodilator FVC of 78 percent predicted and FEV-1 of 82 percent predicted.  His post-bronchodilator FVC was 69 percent predicted and 75 percent predicted.  The examiner commented that the Veteran provided a good effort.  Since there was no discrepancy between the PFT findings and the clinical examination, the examiner did not test the DLCO as the PFT results were sufficient to evaluate the pulmonary status of the Veteran.  Chest x-rays were within normal limits.  The examiner diagnosed the Veteran with bronchial asthma.  The examiner stated that the Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure secondary to his pulmonary disease.

The Veteran subsequently had an additional VA examination in January 2008.  He had a pre-bronchodilator FVC of 87% predicted and FEV-1 of 91 percent predicted.  His post-bronchodilator readings were: FVC of 86 percent predicted and FEV-1 of 92 percent.  The examiner commented that the Veteran provided a good effort.  Since there was no discrepancy between the PFT findings and the clinical examination, the examiner did not test the DLCO as the PFT results were sufficient to evaluate the pulmonary status of the Veteran.  Chest x-rays were within normal limits.

Accordingly, the Board finds that the evidence of record does not warrant a disability rating higher than 30 percent prior to September 8, 2014.  Throughout the period on appeal, at worst, the Veteran's FVC was 69 percent predicted and his FEV-1 was 75 percent predicted.  He has had no outpatient oxygen therapy or episodes of acute respiratory failure.  See 38 C.F.R. § 4.97, DC 6603.  Thus, he has not met the requirements for a higher evaluation for his asthma prior to September 8, 2014.  Id.  However, the Board finds that it is factually ascertainable that the Veteran's asthma increased during the year prior to his September 8, 2015 statement that it had worsened.  Therefore, the Board will award the 100 percent disability rating based upon the November 2015 VA examination, back to a year prior to the statement of worsening, September 8, 2014.  Given the evidence of record, this is the earliest it is factually ascertainable that such an increase occurred.  

The Board also has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's asthma is inadequate.  A comparison between the level of severity and symptomatology of his disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  Moreover, the record does not show one of the governing norms, such as frequent hospitalizations or "marked interference" above and beyond that which is contemplated in the assigned schedular rating.  As such, an extra-schedular rating is not appropriate.

III. Service Connection for Sleep Apnea

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of entitlement to direct service connection on the merits, there must be competent and credible evidence of (1) current disability; 
(2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) relationship or correlation ("nexus") between the disease or injury in service and the disability now being claimed.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a), the Veteran may show continuity of symptomatology since service when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (noting that "continuity of symptomatology" as specified in § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).

Here, the Veteran believes his sleep apnea is attributed to his active service.  He contends that while he was not diagnosed with sleep apnea in service, he exhibited symptoms of sleep apnea while still in service including snoring and breathing difficulties.  The Board will also consider this on a secondary basis.  

A review of the Veteran's STRs reflects that at his March 2001 entrance examination, he denied a history of a sleeping disorder and a clinical evaluation of the Veteran was normal.  However, at an April 2002 examination after returning from deployment, the Veteran reported still feeling tired after sleeping.  In any event, his STRs shows that was treated on numerous occasions for breathing difficulties, tightness in the chest and coughing due to a diagnosis of asthma.

As support of this claim, the Veteran submitted a January 2008 private opinion letter from Dr. M.C., his treating physician.  Dr. M.C. confirmed that the Veteran was diagnosed with sleep apnea by way of a sleep study and CPAP titration study.  He noted that the Veteran endorsed symptoms of morning headaches and daytime sleepiness as well as occasional chest tightness.  Dr. M.C. stated that the Veteran reported that these symptoms started approximately two and a half years ago while he was in the military.  He reported that he could not verify the Veteran had sleep apnea during his tour of duty but would state in a letter that the symptoms that support the diagnosis of sleep apnea were present while he was active duty. 

In April 2015, a VA medical opinion was obtained regarding the etiology of the Veteran's sleep apnea.  After reviewing the Veteran's claims file and all pertinent records, the examiner opined that the Veteran's sleep apnea was less likely as not incurred in or caused by the trouble breathing/sleeping during service.  The examiner stated that the Veteran's symptoms related to breathing in service were from asthma.  He explained that asthma was not obstructive sleep apnea, although these conditions are comorbidities.  The examiner stated that comorbidities are conditions that exist at the same time but have no causative relationship.  He observed that the Veteran's sleep apnea was diagnosed after service.  The examiner further commented that sleep apnea is a condition with specific established diagnostic criteria and is not diagnosed by the simple complaint of fatigue, tiredness, sleepiness or other nonspecific complaints.  Moreover, he stated that snoring or asthma is not sleep apnea.  The examiner explained that sleep apnea is caused by the blockage of the upper airway by the tongue and soft palate.  He noted risk factors include a genetic predisposition, obesity, short large diameter neck, smoking, alcohol consumption and the use of certain medication and drugs (Mayo Clinic July 2012).  The examiner commented that risk is not cause.   In any event, he concluded that no event or exposure in military service caused the Veteran's sleep apnea.

However, the Board is not convinced by the VA examiner's explanation.  Rather, this Board Member refuses to put his head in the sand regarding the current state of medicine as it relates to sleep apnea.  This Veteran is currently service-connected with a disability rating of 70 percent for posstraumatic stress disorder (PTSD).  There are multiple articles in the scientific/medical journal Sleep that discuss the association between PTSD and sleep apnea.  The medical journal Chest also has studies that discuss the prevalence of sleep disorders among PTSD sufferers.  In May 2015, the American Academy of Sleep Medicine published a study finding, "The probability of having a high risk of obstructive sleep apnea increased with increasing severity of post-traumatic stress disorder symptoms (PTSD)."  Moreover, this Veteran has asthma, now rated as 100 percent disabling.  In a January 2015 study published in the Journal of the American Medical Association, it was found that over the full study period, asthma patients faced an almost 40 percent greater risk for sleep apnea than asthma-free participants. 

Given the positive nexus opinion, as well as the various secondary service-connection theories that the VA examiner did not explore, the Board finds that the evidence is in relative equipoise as to whether the Veteran's sleep apnea was incurred in service or caused or aggravated by a service-connected disability.  

In addition, entitlement to special monthly compensation is warranted in this case because criteria regarding housebound have been met.  This is due to special monthly compensation under 38 U.S.C. 1114, subsection (s) and 38 CFR3.350 (i) on account of bronchial asthma rated 100 percent and additional service-connected disability of post-traumatic stress disorder (PTSD), independently ratable at 60 percent or more from September 8, 2014.


ORDER

Entitlement to a rating higher than 30 percent for asthma prior to September 8, 2014, is denied; a 100 percent evaluation is granted from September 8, 2014.  

Entitlement to service connection for sleep apnea is granted.

Entitlement to special monthly compensation at the housebound rate is met from September 8, 2014.  


REMAND

As already alluded to above, a remand is required for issuance of a SOC on the issue of entitlement to a rating higher than 70 percent for PTSD.  In June 2015, the Veteran expressed disagreement with the May 2015 rating decision that discussed this claim; however, no SOC has been issued addressing the claim.  Manlicon v. West, 12 Vet. App. 238 (1999).  Moreover, the issue of the Veteran's continued employability, including marginal employment, is raised in the May 2015 PTSD examination.  

Accordingly, the case is REMANDED for the following action:

1. Please issue a SOC to the Veteran and his representative, addressing the issue of entitlement to a rating higher than 70 percent for PTSD. The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

2.  Please consider and adjudicate the issue of TDIU, which is inextricably intertwined with the Veteran's PTSD rating.  Please provide any necessary forms to the Veteran.  Issue an SSOC if the issue is denied.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


